Citation Nr: 0804921	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from July 1968 through July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In November 
2007 the veteran testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has PTSD based on various 
combat-related stressors he reportedly experienced while 
stationed in Vietnam from May 1969 to May1970.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DMS-IV)); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

An October 2003 VA treatment record and a December 2007 
statement from the veteran's counselor at the Vet Center, 
show that PTSD has been diagnosed based on combat experiences 
as reported by the veteran.  However, while the veteran has 
reported exposure to combat, this is not readily indicated by 
any service records in the claims file.  His MOS was 
artillery surveyor, and he received no medals or awards 
evidencing exposure to combat.  


In support of his claim, the veteran has reported various 
experiences in Vietnam which he claims are stressor events 
sufficient to support a diagnosis of PTSD, including general 
exposure to a combat zone.  In that regard, the Board notes 
that 38 U.S.C.A. § 1154(b) requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (Oct. 18, 1999).)  

The record reflects that, although the veteran has submitted 
several statements descrbing his reported stressor events 
(including a statement received in March 2004, a statement 
received in September 2004, a statement received in January 
2005, and the April 2005 substantive appeal), he had not 
provided specific information regarding his reported stressor 
experiences, such that an attempt at verification could be 
made.  Accordingly, VA has not yet attempted to verify the 
veteran's reported stressor events, primarily because of the 
lack of specific identifying information. 

However, in view of the information recently furnished by the 
veteran after his Travel Board hearing, in the form of a 
handwritten statement submitted in December 2007, the Board 
believes that a request for attempted stressor verification 
should be sent to the U.S. Army and Joint Services Records 
Research Center (JSRCC).  It is unclear whether JSRCC will be 
able to attempt a verification with regard to the veteran's 
claim - for instance, the veteran reported that from December 
1969 through April 1970 he was stationed next to an airbase 
that was under constant attack.  Nonetheless a request for 
stressor verification should be made to the JSRCC.   


Accordingly, the case is REMANDED for the following action:

1.  Forward copies of the veteran's DD Form 
214 and DA Form 20, together with his 
reported stressor information, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) for an attempt at stressor 
verification.  Ask the JSRRC to provide any 
additional information that might 
corroborate the veteran's alleged stressors 
in Vietnam.

2.  Review the file and make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was exposed 
to any in-service stressor.  If so, identify 
the nature of the specific stressor or 
stressors independently established by the 
record.  In reaching this determination, 
address any credibility questions raised by 
the record.

3.  If any reported in-service stressors are 
verified, afford the veteran a VA 
psychiatric examination.  All indicated 
tests and studies are to be performed.  The 
claims folder must be made available to the 
examiner for review of the case.     

a.  Advise the examiner that only those 
events which have been verified may be 
considered for the purpose of determining 
whether an in-service stressor has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the DSM-IV.


c.  If PTSD is diagnosed, the examiner 
should specifically address whether it is 
more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the diagnosed PTSD is a 
result of one or more verified in-service 
stressors.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If the above questions cannot be 
determined on a medical or scientific 
basis without invoking processes relating 
to guesswork or judgment based upon mere 
conjecture, the reviewer should clearly 
and specifically so specify in the report, 
with an explanation as to why this is so.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-adjudicate 
the claim.  If the benefit sought on appeal 
remains denied, furnish the veteran and his 
representative an appropriate SSOC and allow 
him a reasonable period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of 




Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


